Name: Commission Regulation (EEC) No 1420/80 of 5 June 1980 fixing additional amounts for ovalbumin and lactalbumin
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 142/ 18 Official Journal of the European Communities 6. 6 . 80 COMMISSION REGULATION (EEC) No 1420/80 of 5 June 1980 fixing additional amounts for ovalbumin and lactalbumin whereas, pursuant to Article 2 of Regulation (EEC) No 990/69 (5), the import levies on ovalbumin and lactalbumin originating in and coming from Austria are not increased by an additional amount ; Whereas the regular review of the information serving as a basis for the determination of average offer prices for the products listed in Article 1 of Regulation (EEC) No 2783/75 indicates that additional amounts corresponding to the figures shown in the Annex below should be fixed for the imports specified in that Annex ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2783/75 of 29 October 1975 on the common system of trade for ovalbumin and lactalbumin ('), and in particular Article 5 (5) therof, Whereas, if for a given product, the free-at-frontier offer price (hereinafter called the 'offer price') falls below the sluice-gate price, the levy applicable to that product must be increased by an additional amount equal to the difference between the sluice-gate price and the offer price determined in accordance with Article 1 of Commission Regulation No 163/67/EEC of 26 June 1967 on fixing the additional amount for imports of poultry-farming products from third coun ­ tries (2), as last amended by Regulation (EEC) No 1527/73 (3) ; whereas that Article 1 applies by virtue of Article 3 of Commission Regulation (EEC) No 1774/74 of 9 July 1974 fixing the value of certain items to be used in calculating the import duties and sluice-gate prices for ovalbumin and lactalbumin (4 ) ; Whereas the offer price must be determined for all imports from all third countries ; whereas, however, if exports from one or more third countries are effected at abnormally low prices, lower than prices ruling for other third countries, a second offer price must be determined for exports from these other countries ; HAS ADOPTED THIS REGULATION : Article 1 The additional amounts provided for in Article 5 of Regulation (EEC) No 2783/75 are hereby fixed as shown in the Annex for the products listed in Article 1 of that Regulation which appear in the Annex . Article 2 This Regulation shall enter into force on 9 June 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 June 1980 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 282, 1 . 11 . 1975, p. 104. (2) OJ No 129, 28 . 6 . 1967, p. 2577/67 . (3) OJ No L 154, 9 . 6 . 1973, p. 1 . ( «) OJ No L 186, 10 . 7. 1974, p. 19 . (5) OJ No L 130, 31 . 5. 1969, p. 4. 6. 6. 80 Official Journal of the European Communities No L 142/ 19 ANNEX Additional amounts applicable to ovalbumin and lactalbumin I (ECU/ 100 kg) CCT heading No Description Additional amount Imports affected 35.02 Albumins, albuminates and other albumin derivatives : A Albumins : II. Other (i.e. other than unfit, or rendered unfit, for human consumption) : a) Ovalbumin and lactalbumin : 2. Other 15-00 Origin : Czechoslovakia